DETAILED ACTION
This communication is response to the amendment filed 02/03/2022. Claims 1, 3, 5-18, 20, and 22-30 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-18, 20, and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9-12, 18, 20, 22, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over “UE Adaptation to the traffic and UE Power Consumption .

Regarding claim 1, Qualcomm discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a physical downlink control channel (PDCCH) based at least in part on a PDCCH configuration (see Qualcomm, ¶ 4.2: PDCCH decoding based on PDCCH configuration; a minimum scheduling delay is determined based on a PDCCH configuration); and 
determining a minimum scheduling delay based at least in part on a PDCCH configuration associated with receiving the PDCCH (see Qualcomm, ¶ 4.2: Enhanced Cross-Slot Scheduling: a minimum scheduling delay is determined based on a PDCCH configuration).
Qualcomm does not explicitly disclose the PDCCH is received from a repeater, wherein the repeater receives the PDCCH from a serving base station and relays the PDCCH to the UE with a latency.
However, Kwon discloses UE receiving a PDCCH from a repeater, wherein the repeater receives the PDCCH from a serving base station and relays the PDCCH to the UE with a latency (see Kwon, Abstract and ¶ 0011: a method for a repeater to transmit and receive a signal on a downlink sub frame in a wireless communication system, comprising the steps of: transmitting a first physical downlink control channel (PDCCH) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of UE receiving a PDCCH from a repeater, wherein the repeater receives the PDCCH from a serving base station and relays the PDCCH to the UE with a latency as taught by Kwon and incorporate it into the system of Qualcomm to achieve an increase the efficiency and accuracy of signal transmission (see Kwon, ¶ 0037).

However, Maleki discloses decoding, while in a partial sleep state and based at least in part on determining the minimum scheduling delay, the PDCCH (see Maleki, ¶ 0060: the UE in some embodiments is implemented to transition to a sleep mode (e.g., light/microsleep) after receiving the paging indication 410 on PDCCH (during the start of the period 430 - e.g., for period 432) until it decodes the paging indication 410 on PDCCH and determines whether there is a GP- RNTI match or not. If there is no GP-RNTI match, the UE can transition to a deep sleep mode for another I-DRX cycle (e.g., starting after period 432 and until the next PO); ¶ 0061: he network informs the UE to expect a guaranteed minimum length of delay between a paging indication and a corresponding paging message (e.g., cross slot scheduling) without specifying the kO value. As such the UE knows that at minimum k0=l and can decide based on its capabilities if it can transition to a sleep mode (e.g., light/microsleep mode) or not. This can be achieved, for example, by removing k0=0 from the list of possible values in the RRC parameter PDSCH-Config. A capable UE can transition to a sleep mode, and after PDCCH decoding become aware that k0=l (or larger) so it does not have to wake up for PDSCH reception until after one slot (or longer) so it can stay in sleep mode; ¶ 0062: awareness of a guaranteed minimum length of delay (e.g., via cross-slot scheduling) may be used by a UE to adopt a more power-efficient receiver configuration for PDCCH 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of decoding, while in a partial sleep state and based at least in part on determining the minimum scheduling delay, the PDCCH as taught by Maleki and incorporate it into the system of Qualcomm to achieve an efficient power consumption monitoring in the communication system (see Maleki, ¶ 0002 and ¶ 0009).

Regarding claim 3, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, wherein the minimum scheduling delay corresponds to a beam associated with the PDCCH configuration (see Qualcomm, ¶ 4.1: beam management).

Regarding claim 5, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, wherein the minimum scheduling delay is for a delay between a downlink grant included in the PDCCH and a physical downlink shared channel (PDSCH) communication scheduled by the downlink grant (see Qualcomm, ¶ 4.2).
Maleki also discloses wherein the minimum scheduling delay is for a delay between a downlink grant included in the PDCCH and a physical downlink shared channel (PDSCH) communication scheduled by the downlink grant (see Maleki, Abstract; ¶ 0061 and ¶ 0062).


Regarding claim 7, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, wherein the minimum scheduling delay is for a delay between an uplink grant included in the PDCCH and a physical uplink shared channel (PUSCH) communication scheduled by the uplink grant (see Qualcomm, ¶ 4.2: delay between PDCCH and PDSCH).
Also, it is well-known in the art to perform the teaching of wherein the minimum scheduling delay is for a delay between an uplink grant included in the PDCCH and a physical uplink shared channel (PUSCH) communication scheduled by the uplink grant as evidenced by US Pub. 2020/0236692 to Lin et al. (see Lin, Abstract; ¶ 0008; ¶ 0102).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 9, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a PDCCH search space associated with receiving the PDCCH.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Qualcomm to achieve an efficient power consumption monitoring in the communication system (see Maleki, ¶ 0002 and ¶ 0009).

Regarding claim 10, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a control resource set (CORESET) associated with receiving the PDCCH.
However, Maleki discloses wherein the PDCCH configuration is a control resource set (CORESET) associated with receiving the PDCCH (see Maleki, ¶ 0075).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Qualcomm to achieve an efficient power consumption monitoring in the communication system (see Maleki, ¶ 0002 and ¶ 0009).

Regarding claim 11, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, but does not explicitly disclose wherein the PDCCH configuration is a radio network temporary identifier (RNTI) associated with receiving the PDCCH.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Qualcomm to achieve an efficient power consumption monitoring in the communication system (see Maleki, ¶ 0002 and ¶ 0009).

Regarding claim 12, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, Qualcomm does not explicitly wherein the PDCCH configuration is at least one of: a PDCCH monitoring occasion associated with receiving the PDCCH, a PDCCH search space associated with receiving the PDCCH, a control resource set (CORESET) associated with receiving the PDCCH, or a radio network temporary identifier (RNTI) associated with receiving the PDCCH.
However, Maleki discloses wherein the PDCCH configuration is at least one of: a PDCCH monitoring occasion associated with receiving the PDCCH, a PDCCH search space associated with receiving the PDCCH, a control resource set (CORESET) associated with receiving the PDCCH, or a radio network temporary identifier (RNTI) associated with receiving the PDCCH (see Maleki, ¶ 0075).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Maleki and incorporate it into the system of Qualcomm to achieve an efficient power consumption monitoring in the communication system (see Maleki, ¶ 0002 and ¶ 0009).

Regarding claim 18, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 22, it is rejected for the same reasons as set forth in claims 5, 6, and 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 5, 6, and 7.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 1. Although phrased as a non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claims 6, 8, 16, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view Kwon and Maleki and further US Pub. 2020/0236692 to Lin et al. (hereafter Lin).

Regarding claim 6, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is for a delay between a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant included in the PDCCH and a transmission of an acknowledgment or negative acknowledgment (ACK/NACK) associated with the PDSCH communication.
However, Lin discloses wherein the minimum scheduling delay is for a delay between a physical downlink shared channel (PDSCH) communication scheduled by a downlink grant included in the PDCCH and a transmission of an acknowledgment or negative acknowledgment (ACK/NACK) associated with the PDSCH communication (see Lin, ¶ 0102: The HARQ processing time includes a delay between PDSCH reception timing and corresponding HARQ-ACK information transmission timing, and a delay between PDCCH reception timing and corresponding PUSCH transmission timing).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 8, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the PDCCH configuration is a PDCCH monitoring occasion associated with receiving the PDCCH.
However, Lin discloses wherein the PDCCH configuration is a PDCCH monitoring occasion associated with receiving the PDCCH (see Lin, ¶ 0033: dynamic adaptation of one or more configurations related to search space sets, including the increase/decrease of PDCCH monitoring periodicity and/or duration; ¶ 0039: a UE, such as UE 116, can manage PDCCH monitoring occasions according to one or more of the novel embodiments disclosed herein to improve UE power consumption, e.g., by dynamic adaptation of one or more configurations related to search space sets, dynamic adaptation of a number of PDCCH candidates, dynamic adaptation of a minimum applicable scheduling delay offset, and by transitioning a UE between a "dormancy" and "non-dormancy" behaviors; ¶ 0106: PDCCH monitoring periodicity associated with search space set s is denoted as k_[s] and is in the unit of one slot. In one embodiment, k_[s] can be adjusted to enable UE power savings according to adaptation criteria associated with real-time decoding results on PDCCH monitoring occasions for DCI formats scheduling PDSCH receptions or PUSCH transmission).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).

Regarding claim 16, Qualcomm in view of Kwon discloses the method of claim 1, Qualcomm does not explicitly disclose wherein the minimum scheduling delay is explicitly configured based at least in part on a reconfiguration of the minimum scheduling delay.
However, Lin discloses wherein the minimum scheduling delay is explicitly configured based at least in part on a reconfiguration of the minimum scheduling delay (see Lin, ¶ 0008: The processor is also configured to determine a delay based on a current minimum scheduling offset value, a subcarrier spacing (SCS) configuration for the active DL BWP of the first cell, and a SCS configuration for the active DL BWP of the second cell; and apply the minimum scheduling offset value in a second slot of the second cell that is separated from the first slot by the delay; ¶ 0033: this disclosure address UE power consumption by dynamic adaptation of a number of PDCCH candidates, dynamic adaptation of a minimum applicable scheduling delay offset).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lin and incorporate it into the system of Qualcomm to improve communication system efficiency (see Lin, ¶ 0003).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the minimum scheduling delay based on reconfiguration of minimum scheduling delay based on user design preference to achieve adaptive scheduling delay.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 16. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 16.

Claims 13-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view Kwon and Maleki and further U.S. Pub. 2019/0068268 to Zhang et al. (hereafter Zhang).

Regarding claim 13, Qualcomm in view of Kwon discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is configured based at least in part on a configuration of a beam associated with the PDCCH configuration.
However, Zhang discloses wherein the minimum scheduling delay is configured based at least in part on a configuration of a beam associated with the PDCCH configuration (see Zhang, ¶ 0053: some embodiments may pertain to beam reporting with a default beam. A gNB and a UE may use a default, pre-defined, pre-configured, rule-based, or otherwise predetermined beam for PDSCH and/or Physical Downlink Control Channel (PDCCH) if the scheduling delay is smaller than a certain threshold).


Regarding claim 14, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration.
However, Zhang discloses wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration (see Zhang, ¶ 0053: some embodiments may pertain to beam reporting with a default beam. A gNB and a UE may use a default, pre-defined, pre-configured, rule-based, or otherwise predetermined beam for PDSCH and/or Physical Downlink Control Channel (PDCCH) if the scheduling delay is smaller than a certain threshold).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is implicitly configured based at least in part on a beam configuration or reconfiguration as taught by Zhang and incorporate it into the system of Qualcomm to improve communication system efficiency.

Regarding claim 15, Qualcomm in view of Kwon Maleki discloses the method of claim 1, but does not explicitly disclose wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams.
However, Zhang discloses wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams (see Zhang, ¶ 0015: some embodiments may pertain to beam reporting with a default beam. A gNB and a UE may use a default, pre-defined, pre-configured, rule-based, or otherwise predetermined beam for PDSCH and/or Physical Downlink Control Channel (PDCCH) if the scheduling delay is smaller than a certain threshold).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is configured based at least in part on a table associating particular minimum scheduling delays and particular beams as taught by Zhang and incorporate it into the system of Qualcomm to improve communication system efficiency.

Regarding claim 24, it is rejected for the same reasons as set forth in claims 13-15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 13-15.

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Kwon and Maleki and further in view of US Pub. 2019/0363857 to HWANG et al. (hereafter Hwang).

Regarding claim 17, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, Qualcomm in view of Kwon discloses minimum scheduling delay but does not explicitly disclose wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI).
However, Hwang discloses the idea of wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) (see Hwang, ¶ 0200: The NB-IoT device checks the scheduling delay offset through the received DCI and if no collision issue due to the scheduling delay offset is found, receives a signal by applying the configured scheduling delay offset without a modification).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the minimum scheduling delay is configured via at least one of: radio resource control (RRC) signaling, a medium access control (MAC) control element, or downlink control information (DCI) as taught by Hwang and incorporate it into the system of Qualcomm to achieve efficient communication system.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 17. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 17.

Claim 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Kwon and Maleki and further in view of US Pub. 2012/0002596 to Kim et al. (hereafter Kim).

Regarding claim 29, Qualcomm in view of Kwon and Maleki discloses the method of claim 1, but does not explicitly disclose wherein the PDCCH is modulated by the repeater.
However, Kim discloses wherein the PDCCH is modulated by the repeater (see Kim, ¶ 0124: If the R-PDCCH exists in the regions only and demodulation should be performed depending on CRSs, it is suggested that demodulation is performed for R-PDCCH using the CRSs only for the antenna ports #0 and #1. Namely, it is suggested that R-PDCCH decoding using antenna ports 0 and 1 only is performed. In this way, decoding latency can be reduced; ¶ 0125: The relay node decodes the R-PDCCH signal on the assumption that no signal is transmitted from the CRS ports #2 and #3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the PDCCH is modulated by the repeater as taught by Kim and incorporate it into the system of Qualcomm to improve communication system performance (see Kim, ¶ 0015 and ¶ 0023).

Regarding claim 30, it is rejected for the same reasons as set forth in claim 29. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2015/0036656 to McCarthy et al. 
US Patent 10,841,876 to Bhattad et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464